Citation Nr: 0412807	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a scar on the lower 
lip.

2.  Entitlement to service connection for right shoulder 
strain.

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for dermatitis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

As set forth in more detail below, a remand is necessary 
regarding the issue of service connection for right shoulder 
strain.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The service medical records are entirely negative for any 
indication of a lip scar or of an injury to the lower lip in 
service.

2.  The veteran's PTSD is manifested by flashbacks, 
nightmares, insomnia, difficulty concentrating, mild memory 
impairment, occasional depression and anxiety, depressed 
mood, and some isolation.  

3.  The veteran's dermatitis is manifested by peeling skin on 
the left hand, with periodic episodes of itching, cracking 
and bleeding.




CONCLUSIONS OF LAW

1.  A scar on the lower lip was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an initial 50 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for an initial rating in excess of 10 
percent for dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002), and as amended at 67 Fed. Reg. 49590-49599 (July 
31, 2002) (codified at 38 C.F.R. §§ 4.118, Diagnostic Code 
7806 (2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  In a March 2001 letter issued prior to the 
initial rating decision, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for the him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In an August 2003 letter, this information was reiterated and 
the veteran was further advised to submit or identify any 
other evidence in support of his claim.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The record also shows that the RO has obtained the veteran's 
service medical records.  The RO has also duly requested all 
post-service medical records identified by the veteran, 
including VA outpatient treatment records.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The veteran 
has also been afforded several VA medical examinations in 
connection with his claims; the reports of these examinations 
are sufficiently detailed and adequately address the specific 
criteria in the Rating Schedule.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim of service 
connection for a scar on the lower lip, and his claims for an 
initial rating in excess of 30 percent for PTSD and an 
initial rating in excess of 10 percent for dermatitis.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

I.  Factual Background

The veteran's January 1966 service entrance medical 
examination is negative for pertinent complaints or 
abnormalities.  

In-service medical records show that in March 1969, the 
veteran sought treatment for a rash on the left hand, which 
he indicated had been present for the past three to four 
months.  No diagnosis was noted.  

At his January 1970 service separation medical examination, 
the veteran's face, mouth, skin, upper extremities, and 
musculoskeletal system were normal.  There were no scars 
observed on the upper lip.  Psychiatric evaluation was also 
normal.  

In January 2001, the veteran submitted an application for VA 
compensation benefits, claiming service connection for PTSD, 
a residual scar on the lower lip, a rash of the left hand, 
and a right shoulder disability.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from January 2001 to April 2003.  In 
pertinent part, these records show that in January 2001, the 
veteran sought treatment for right shoulder and neck pain.  
He also reported symptoms of flashbacks, nightmares, anxiety, 
and insomnia.  He indicated that although he had been having 
these symptoms since Vietnam, he had never before received 
psychiatric treatment.  The assessments included PTSD and 
arthritis.  

In February 2001, the veteran again reported symptoms of 
flashbacks, nightmares, anxiety, and insomnia, as well as 
difficulty concentrating and memory problems.  He denied 
suicidal or homicidal ideation.  He indicated that he had 
been married for 30 years, although he had previously had a 
lengthy period of separation from his wife due to his drug 
abuse.  He also reported that he had two children.  The 
veteran indicated that he was employed part-time and 
supplemented his income with temporary jobs.  He also 
reported that he had a history of drug and alcohol abuse and 
had been incarcerated approximately five times for various 
offenses, including driving under the influence, public 
drunkenness, and bar brawling.  Examination revealed that the 
veteran was adequately dressed and groomed, with normal motor 
activity and eye contact.  His speech was normal and his 
affect was blunted.  He was alert and oriented and his 
concentration was intact, although his memory was slightly 
impaired.  His thought content, flow, and perception was 
normal.  The diagnoses included substance induced mood 
disorder, alcohol dependence, cannabis related disorder, and 
rule out PTSD.

Subsequent VA clinical records show that the veteran was 
again examined in March 2001.  He denied hallucinations and 
suicidal or homicidal ideation.  His mood was anxious, his 
speech was within normal limits, and his cognition was 
normal.  The diagnoses were alcohol dependence, cannabis 
related disorder, and PTSD.  In April 2001, the veteran 
reported that his mood was "pretty good," his sleep was 
variable, and his appetite, energy level, and concentration 
were baseline.  The assessment included PTSD, stable, but for 
insomnia with middle awakening.  

In an April 2001 letter, a therapist from the Vet Center 
indicated that the veteran had PTSD and that his current 
symptoms were impaired sleep, daily recurring thoughts, 
hypervigilance, frequent fighting, and crowd avoidance.  The 
therapist indicated that the veteran participated in therapy 
for PTSD and took medication.  He indicated that the 
veteran's PTSD had been "deemed very serious."  The RO 
requested treatment records from the Vet Center, but the 
facility only forwarded another copy of the April 2001 
letter.

Additional VA clinical records show that in July 2001, the 
veteran reported his mood as "fine" and indicated that his 
sleep was fair.  He indicated that he slept six hours 
nightly, but had difficulty falling asleep.  His appetite, 
energy level, concentration were baseline.  He denied 
suicidal and homicidal ideation.  The assessment was PTSD, 
stable.  

In October 2001, the veteran was afforded a fee basis medical 
examination at which he claimed that he had acquired a scar 
on his lower lip due to an assault by a Marine in service.  
He claimed that he had received "stitches in the field."  
He denied current any problems with the scar on his lower 
lip.  The veteran also reported that he developed a skin rash 
with itching on his left hand in service after handling some 
chemicals.  He indicated that since that time, he experienced 
occasional flare-ups of itching and cracking in the skin on 
the left hand.  Objective examination revealed a scar on the 
left lower lip caused by stitches.  There was no evidence of 
tenderness, tissue loss, disfigurement, ulceration, edema, or 
limitation of function.  The examiner also noted some peeling 
skin on the veteran's left hand with scratch marks, but no 
rash.  The veteran's hands were otherwise normal.  The 
diagnoses included residual scar on the lower lip and contact 
dermatitis of the skin of the left hand.  The examiner 
indicated that his diagnoses were based on the history 
reported by the veteran.  

At another fee basis medical examination in December 2001, 
the veteran again reported that he had been assaulted by a 
Marine in service, sustaining a laceration of the left lip 
requiring sutures.  He also reported that he developed a rash 
on the left hand in service and was treated with Vaseline.  
He indicated that he has continued to have intermittent 
exacerbations of the skin disorder, localized on the left 
palm, consisting of flaky skin with bleeding and cracking.  
Examination revealed a well-healed flaky skin rash on the 
palmer aspect of the left hand, without discharge or 
erythema.  There was a superficial ulceration of the palmer 
aspect of the first and second fingers, with mild tenderness.  
There was no inflammation, edema, or keloid formation.  The 
examiner also observed a well-healed, pale scar on the left 
lower lip.  The diagnoses included residual scar on the lower 
lip and left hand dermatitis.  

At a fee basis psychiatric examination in December 2001, the 
veteran described his Vietnam experiences and stated that he 
currently had intrusive memories of these experiences, as 
well as insomnia, decreased concentration, an increased 
startle response, depression, anxiety, and feelings of 
isolation.  He also claimed that he had had chronic suicidal 
ideation for the past ten years, but had not come close to 
acting on his threats.  He also reported that he had been 
working for the past three years in part time sales at a car 
dealership.  He indicated that he had been married since 1970 
and had two children.  He indicated that his relationship 
with his spouse was not good as she is unable to cope with 
his disability.  Objective examination revealed that the 
veteran was alert and oriented.  His speech was normal, his 
mood was anxious and depressed, and his thought process was 
mildly circumstantial.  There was no evidence of delusions or 
hallucinations and the veteran denied suicidal intent.  His 
short term memory was intact and he was able to maintain 
personal hygiene.  There was no inappropriate behavior.  
There was moderate evidence of depression and anxiety.  There 
was no impaired impulse control.  The diagnoses included 
PTSD, moderate, as manifested by nightmares, recurrent 
memories, anhedonia, restricted affect, morbid outlook, 
insomnia, decreased concentration, and increased startle 
response.  A global assessment of functioning score (GAF) of 
60 was assigned.  

Additional VA clinical records show that in December 2001, 
the veteran reported difficulty sleeping, nightmares, and 
flashbacks.  He denied depression since quitting Sertraline.  
The assessments included PTSD.  In February 2002, the veteran 
reported that he currently lived with his spouse and was 
working on abstinence from alcohol.  He indicated that his 
sleep had improved and that he slept about eight to nine 
hours a night.  His mood was anxious, energy level was fair, 
and his concentration was variable.  He indicated that he 
worked part-time and exercised regularly.  He also reported 
that he attended the Vet Center once monthly.  The diagnoses 
included PTSD, currently stable.  A GAF of 65 was assigned. 

In a March 2002 rating decision, the RO granted service 
connection for PTSD and left hand dermatitis, and assigned 
initial 30 percent and 10 percent ratings, respectively, 
effective January 4, 2001.  The RO also denied service 
connection for a scar on the lower lip and right shoulder 
strain.  

The veteran appealed the RO's decision, arguing that higher 
ratings were warranted for his service-connected 
disabilities, as he had extreme occupational and social 
impairment due to his PTSD and cracking, bleeding, and pain 
in the left hand due to his dermatitis.  

Subsequent VA clinical records show that in June 2002, the 
veteran reported that he occasionally visited the Vet Center, 
but didn't participate much.  In August 2002, the veteran 
reported daily PTSD nightmares, depression, and initial 
insomnia, meaning it took him 2 hours to fall asleep.  
Physical examination revealed no pertinent abnormalities.  
The assessments included PTSD and eczema, for which it was 
noted that the veteran used a cream.  When he was examined in 
September 2002, the veteran reported that he worked as a car 
salesman.  He also reported symptoms of PTSD and eczema.  He 
indicated that he was occasionally depressed and that his 
sleep was variable.  The assessments included PTSD, stable.  
In April 2003, the veteran reported that he felt better since 
he quit drinking.  He indicated that he had not been on any 
antidepressant medication for months and felt that he was 
doing well.  He indicated that he still had initial insomnia, 
but slept five to seven hours daily and took naps.  He 
indicated that he still had distressing memories of Vietnam.  
He indicated that he worked at a car dealership on the 
weekends.  The assessments included PTSD, stable without 
medications.  

II.  Service connection claim

Laws and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis-scar on the lower lip:  The veteran has claimed 
entitlement to service connection for a scar of the lower 
lip, alleging that the scar resulted from a laceration he 
sustained during active service.  Specifically, he claims 
that he was assaulted by a Marine and received stitches in 
the field, resulting in a scar on his lip.  

As set forth above, however, the veteran's service medical 
records are entirely negative as to any complaint or finding 
of a laceration of the lip, or injuries sustained in an 
assault.  In fact, at the time of his January 1970 service 
discharge medical examination, the veteran's face, mouth, and 
skin were normal.  There were no scars observed on the lower 
lip.  Although the Board has considered the veteran's 
assertions that his lip scar resulted from an in-service 
assault, the contemporaneous medical records showing a normal 
mouth and skin at service separation are assigned far more 
probative weight.  Although the veteran is the recipient of a 
Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b) 
do not apply to the claim of service connection for a scar of 
the lower lip, as the evidence does not show, nor does the 
veteran contend, that his claimed lip laceration was incurred 
in combat.

The Board has also considered the October and December 2001 
fee basis medical examination reports showing that the 
veteran reported that he had a lip scar as a result of an 
assault in service; the examination reports note a diagnosis 
of residual scar on the lower lip.  To the extent that such 
examination reports contain a nexus between the veteran's 
claimed in-service assault and his current lip scar, the 
Board notes that the examiners' statements are based on an 
inaccurate factual premise, and a medical opinion based on an 
inaccurate factual premise has little probative value.  Lee 
v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. 
App. 458 (1993).

In summary, although the Board has considered the veteran's 
assertions, they do not outweigh the other evidence of 
record.  In the absence of credible evidence of a lip 
laceration in service or for many years thereafter, or of any 
credible indication of a relationship between any current lip 
scar and active service, the Board finds that service 
connection for a lip scar is not warranted.

III.  Increased Rating Claims

Laws and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

Analysis-PTSD:  The RO has evaluated the veteran's PTSD as 
30 percent disabling under the criteria set forth at 38 
U.S.C.A. § 4.130, Diagnostic Code 9411.  

Under those criteria, a 30 percent rating is warranted for 
PTSD, productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the facts in this case to the criteria above, and 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for an initial 50 percent rating for 
PTSD have been met.  

As summarized above, the evidence reveals that the symptoms 
of the veteran's PTSD include flashbacks, nightmares, 
insomnia, difficulty concentrating, mild memory impairment, 
occasional depression and anxiety, depressed mood, and some 
isolation.  At a December 2001 fee basis psychiatric 
examination, the examiner characterized the veteran's PTSD as 
moderate.  The Board finds that these findings more nearly 
approximate the criteria for an initial 50 percent rating for 
PTSD.

The criteria for an initial rating in excess of 50 percent, 
however, have not been met.  Although the veteran reported 
suicidal ideation on one occasion since the effective date of 
the award of service connection for PTSD, he otherwise denied 
suicidal ideation on a consistent basis.  In addition, the 
probative evidence of record has not shown the presence of 
most of the other symptoms required for a 70 percent rating, 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once per week, 
difficulty in understanding complex commands, impaired 
judgment, and impaired abstract thinking.  

On the contrary, the examination reports and VA clinical 
records describe the veteran's speech as normal, as is his 
understanding, judgment, and abstract thinking.  In addition, 
he has not been shown to have near continuous panic or 
depression affecting his ability to function.  Indeed, recent 
clinical records show that the veteran has denied depression 
and has discontinued anti-depressant medications.  His PTSD 
has been described as stable.  

Likewise, his PTSD has not been shown to be manifested by 
spatial disorientation or neglect of personal appearance or 
hygiene.  Rather, the veteran is consistently described as 
oriented in the medical evidence of record, and he has 
consistently been described as clean and appropriately 
groomed.  Finally, it has not been shown that the veteran is 
unable to establish or maintain effective relationships.  
Although he reports periodic difficulties, he has nonetheless 
been married over 30 years.  In addition, with respect to his 
employment, he reports that he has been employed at least 
part time for the past 10 years at a car dealership and 
supplements his income with additional jobs.  Thus, after a 
careful review of the record, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 50 percent for PTSD.

In reaching this decision, the Board has considered the April 
2001 statement offered by the therapist at the Vet Center to 
the effect that the veteran's PTSD has been "deemed very 
serious."  The Board observes, however, that the Vet Center 
failed to provide treatment records as requested by the RO.  
Moreover, the therapist has never claimed to have treated or 
examined the veteran, nor has he examined the veteran's 
claims file.  Thus, the Board finds that his opinion 
regarding the severity of the veteran's PTSD is of low 
probative value when compared to the opinions offered by the 
fee basis medical examiners, who described the veteran's PTSD 
as no more than moderate.

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1).  The veteran, 
however, has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his PTSD.  There is no objective evidence that his 
PTSD is productive of marked interference with employment.  
There is also no indication that his PTSD necessitates 
frequent periods of hospitalization.  Indeed, it appears that 
the veteran has been seen only on an outpatient basis.  Thus, 
the Board will not consider referral for consideration of an 
extraschedular rating.

Analysis-dermatitis:  A review of the record shows that the 
RO has evaluated the veteran's dermatitis by analogy to 
eczema under the criteria set forth at 38 C.F.R. § 3.118, 
Diagnostic Code 7806.  Given the nature of the veteran's 
disability, the Board finds the rating criteria applied by 
the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in an April 2003 Statement of the Case, 
the veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an initial 
rating in excess of 10 percent have not been met, under 
either the old or the amended criteria.  As set forth above, 
the veteran reports that his dermatitis is manifested by 
peeling skin on the left hand, with periodic episodes of 
itching, cracking and bleeding of the skin on his left hand.  
VA medical examination reports contain objective findings of 
some peeling and flaky skin on the left hand with scratch 
marks, but no rash.  VA clinical records corresponding to the 
period from January 2001 to April 2003 show that the veteran 
was provided with cream for dermatitis, but are entirely 
negative for any objective symptomatology.

In summary, the evidence shows that the veteran's dermatitis 
occurs on an exposed area and is manifested by subjective 
reports of itching, cracking, and bleeding.  Given this 
symptomatology, the Board finds that the current 10 percent 
rating is appropriate.  The former version of Diagnostic 
Code, in effect prior to August 30, 2002, provided a 10 
percent rating for a skin disability manifested by itching 
involving an exposed surface.  To warrant a rating in excess 
of 10 percent under this provision, the evidence must show 
that the veteran's disability is manifested by constant 
exudation or constant, extensive lesions, or marked 
disfigurement.  As set forth above, none of these symptoms 
have been documented in the evidence of record.  Thus, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 7806, as in effect prior to August 30, 2002.

Likewise, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's dermatitis has not been shown to affect 20 to 40 
percent of his entire body or 20 to 40 percent of the exposed 
areas.  Rather, his dermatitis is only on the left hand.  
Likewise, although topical cream has been prescribed, he has 
never required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Thus, the criteria for a 
rating in excess of 10 percent under the amended version of 
Diagnostic Code 7806 have not been met.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
skin disability.  There is no objective evidence that his 
dermatitis is productive of marked interference with 
employment.  There is also no indication that his dermatitis 
necessitates frequent periods of hospitalization.  Indeed, it 
appears that the veteran has been seen only on an outpatient 
basis.  Thus, the Board will not consider referral for 
consideration of extraschedular rating.

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the veteran's 
dermatitis, the benefit-of-the-doubt doctrine is 
inapplicable, and the appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for a scar on the lower lip 
is denied.

Entitlement to an initial 50 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
dermatitis is denied.


REMAND

The veteran also seeks service connection for right shoulder 
strain.  He has reported that he sustained a right shoulder 
injury in service while lifting a heavy object.  
Alternatively, he claims that he sustained a right shoulder 
injury in service after a fall.  

The veteran's service medical records show that he sought 
treatment in March 1967 for pain in the right shoulder, which 
he indicated had been present for the previous week.  He 
reported that he had injured his shoulder lifting a heavy 
object.  Physical examination showed slight swelling and 
limitation of motion.  The impression was muscle strain and 
the veteran was given light duty for 24 hours.  The following 
day, a little progress in movement of the right shoulder was 
noted.  The veteran was given an additional 24 hours of light 
duty.  The remaining service medical records are negative for 
complaints or abnormalities pertaining to the right shoulder.  
The post-service record is entirely negative for any 
indication of a shoulder disability for many years after 
service separation.  A shoulder disorder was first shown in 
January 2001, when the veteran sought VA treatment for right 
shoulder pain, shortly after filing his application for VA 
compensation benefits.  

The veteran was afforded fee basis medical examinations in 
October and December 2001.  No abnormality was demonstrated 
on X-ray and the diagnoses included right shoulder muscle 
strain.  The examiners, however, did not have access to the 
veteran's claims folders, nor did they provide an opinion 
regarding the etiology of the veteran's shoulder strain.  

Although the record contains evidence of right shoulder 
complaints in service and medical evidence showing diagnoses 
of a current right shoulder strain, it does not otherwise 
contain a competent medical opinion as to the etiology of 
that disorder.  Under these circumstances, the VCAA provides 
that a medical opinion is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for 
VA orthopedic examination for the purpose 
of obtaining an opinion as to the 
etiology of any current right shoulder 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current right shoulder 
disability is causally related to the 
veteran's active service or any incident 
therein.  

2.  The RO should then readjudicate the 
claim.  If the benefits sought on appeal 
remains denied, the veteran and any 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



